DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “a carrying case” (line 26 of claim 1 and line 27 of claim 20) and “a protective garment” (line 28 of claim 1 and line 29 of claim 20) are in addition to the carrying case and protective garment previously recited. Should these recitations read “said protective garment” and “said carrying case”? The examiner is interpreting these limitations to be said protective garment and said carrying case as previously presented in the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-16, 18-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prather (US 6,685,071) in view of Linday (US 7,160,028).
 In regard to claim 1, Prather teaches a personal protective device in the form of a carrying case which is deployable into a protective garment comprising: a protective vest (102) comprising: at least one protective shield (bulletproof material: 137); a neck sling (straps: 132, 134) connected to said protective shield (102); a first torso strap (strap connected to fastener 136) comprising a secured portion and a free portion (secured portion of strap connected to fastener 136 is secured to shield 102 and the second end of strap at fastener 136 is a free end), said secured portion connected to said protective shield at a first location (see strap connected to shield); a connector connected to a said protective shield at a second location which is spaced from said first location (connector 138 and strap attached thereto), said connector engageable with said free portion to secure said torso strap around the torso of a wearer (connector 138 and strap attached thereto is engageable with free portion 136 to wrap around a torso as desired, sufficient structure capable of functioning); a carrying case (bag: 100) comprising a plurality of sides (104, 106, 122, 124, 126), an interior comprising at least one storage compartment (interior includes multiple storage compartment: side flap compartments 126, 126, front compartment 110 and main cavity108), and at least one handle (handle as seen in figures 1 and 3); a protective vest is selectively postionable substantially within said carrying case (vest is shield 102 plus straps 134 and those connected to fasteners 136, 138); said carrying case (100) comprises a first opening attached to one of the plurality of sides (first fastener: 128 is an opening), said free portion of said torso strap extends though the first opening and is disposed outside of the carrying case (fastener 136 is free end that is attached to first fastener opening 128: see figures 3);
said carrying case (100) comprises a second opening attached to one of the plurality of sides (second fastener: 130 is an opening), said connector is disposed proximate said second opening outside of the carrying case (connector 138 is disposed proximate the second opening outside of the carrying case: see figure 3); said carrying case (bag: 100) comprising a third opening (bag opening to central cavity: 108) providing access to the interior of said carrying case and positioned proximate said neck sling (132, 134: see figures 1 and 3); said protective device (50) is reconfigurable from a carrying case in a ready state wherein said protective shield is substantially concealed within the interior of said carrying case into a protective garment where said protective shield is substantially secured to the wearer’s torso (deployed position is illustrated in figures 1 and 3 and method of deploying from carrying case to ready state: column 2, lines 1-10).
However, Prather fails to teach the first opening passing through one of the plurality of sides from the interior of said carrying case to the exterior of said carrying case; and a second opening which passes through one of said plurality of sides from the interior to the exterior of said carrying case. Prather teaches connector loops (openings: 128, 130) attached to one of the plurality of sides of the carrying case for attaching to the free portion and the connector of the shield to the carrying case (136, 138).
Linday teaches a carrying case with a strap attachment having a first opening passing through one of the plurality of sides from the interior of said carrying case to the exterior of said carrying case (grommet: 26 in figures 14 and 15) and a second opening passing through one the sides from the interior of said carrying case to the exterior of said carrying case (grommet: 42 in figures 14 and 15). Linday teaches attaching straps to carrying bags via both a fastener that is attach to the edge of the carrying case (see figure 36) and a fastener that forms an opening within the side of the carrying case from the exterior to the interior (see figures 14 and 15, grommets 26, 42).
Here we are taking one well-known strap fastening means (Prather) and interchanging it with another well-known fastening means (grommet of Linday) to provide a fastening means that extends through the carrying case and does not extend therefrom creating a more secure fastening feature to retain the strap thereto.
It would have been obvious before the effective filing date to one having ordinary skill in the art to have interchanged the attachment connectors of Prather with the grommet strap connectors of Linday, since the attachment connectors of Prather being formed through the carrying case and not attached to an edge of the carrying case would create a connector that is more secure and streamlined. Applicant’s invention, Prather and Linday are all in the same field of endeavor teaching carrying cases with straps and connectors.

 	In regard to claim 2, Prather teaches a personal protective device wherein said second connector (138) is connected to said protective vest with a second torso strap (see figures 1 and 3, second fastener 138 is connected to vest via strap).  

 	In regard to claim 3, Prather teaches wherein said first location is spaced at least 15 cm from said second location (see spacing of first and second connector 126, 128, spacing is at least 15cm).  

 	In regard to claim 4, Prather teaches a shield envelope which substantially encases said protective shield (shield 137 encased in compartment 135: column 3, lines 30-43).  

 	In regard to claim 5, Prather teaches wherein said first torso strap is connected to said shield envelope (strap connected to fastener 136 is connected to compartment 135, which is the shield envelope).  
 	
 	In regard to claim 8, Prather teaches a personal protective device further comprising a second torso strap (strap attached to fastener 138) and wherein said second torso strap is connected to said shield envelope (connected to compartment/shield envelope see figure 1 and 3).
  
 	In regard to claim 9, Prather teaches a personal protective device wherein said protective shield (137) is a penetration resistant shield (column 3, lines 30-43).  

 	In regard to claim 10, Prather teaches a personal protective device wherein said protective shield (137) is a bullet resistant shield (column 3, lines 30-43). 
 
 	In regard to claim 11, Prather teaches a personal protective device wherein said protective shield (137) is a penetration resistant shield (column 3, lines 30-43).  

 	In regard to claim 12, Prather teaches a personal protective device wherein said protective shield (137) is a bullet resistant shield (column 3, lines 30-43).  

 	In regard to claim 13, Prather teaches a personal protective device wherein said carrying case is a briefcase (column 4, lines 34-42).  

 	In regard to claim 14, Prather teaches a personal protective device wherein said carrying case is a purse (column 4, lines 34-42).  

 	In regard to claim 15, Prather teaches a personal protective device wherein said carrying case is a tote bag (column 4, lines 34-42).  

 	In regard to claim 16, Prather teaches a personal protective device wherein said handle comprises a shoulder strap (see straps in backpack: figure 4 and purse: figure 5).  

 	In regard to claim 18, Prather teaches a personal protective device wherein said first opening (128) and said second opening (130) are dimensioned to permit passage of said free portion (136) and said second connector (138), respectively (column 4, lines 24-33). Linday teaches attaching straps to carrying bags via both a fastener that is attach to the edge of the carrying case (see figure 36) and a fastener that forms an opening within the sides of the carrying case from the exterior to the interior (see figures 14 and 15, grommets 26, 42).

 	In regard to claim 19, Prather teaches a personal protective device wherein when said handle (see handle attached to carrying cases in Figures 1-5) is configured to orient said carrying case in a vertical orientation when the carrying case is carried by said handle and said protective shield (137) is positioned substantially horizontally within said carrying case so said neck sling (134, 132) is positioned more forwardly or rearwardly than said first connector (136, 138) and said second connector (sufficient structure to angle shield when in carrying compartment as desired). 
 
 	In regard to claim 20, Prather teaches a personal protective device in the form of a carrying case which is deployable into a protective garment comprising: a protective vest (102) comprising: a shield envelope (compartment: 135); at least one protective shield (bulletproof material: 137) disposed in said shield envelope (column 3, lines 30-43); a neck sling (straps: 132, 134) connected to said shield envelope (135); a first torso strap comprising a secured portion and a free portion (strap connected to fastener 136) connected to said shield envelope (135) at a first location (see figures 1 and 3); a connector (fastener 138 and strap connected thereto) connected to a said shield envelope (135) at a second location which is spaced from said first location (see figures 1 and 3, spaced location of fasteners 138, 136); a carrying case (bag: 100) comprising a plurality of sides (104, 106, 122, 124, 126), an interior comprising at least one storage compartment (main cavity: 108, compartment: 110, side compartments: 126, 126), a storage compartment opening through which articles are passed for storage and removal from said storage compartment (column 2, lines 56-61, compartment 110 allows for insertion and removal of shield and therefore has an opening for the insertion and removal into the compartment), at least one handle (see handles in figures 1 and 3), said shield envelope (compartment: 135) is selectively positionable substantially within said carrying case and selectively removable from said carrying case (column 2, lines 1-10); said carrying case (100) comprises a first opening attached to one of the plurality of sides (first fastener: 128 is an opening), said free portion of said torso strap extends though the first opening and is disposed outside of the carrying case (fastener 136 is free end that is attached to first fastener opening 128: see figures 3); said carrying case (100) comprises a second opening attached to one of the plurality of sides (second fastener: 130 is an opening), said connector is disposed proximate said second opening outside of the carrying case (connector 138 is disposed proximate the second opening outside of the carrying case: see figure 3); said carrying case (bag: 100) comprising a third opening (opening to main cavity: 108) providing access to the interior of said carrying case and positioned proximate said neck sling (132, 134); said protective device (50) is reconfigurable from a carrying case in a ready state wherein said protective shield is substantially concealed within the interior of said carrying case into a protective garment where said protective shield is substantially secured to the wearer’s torso (deployed position is illustrated in figures 1 and 3 and method of deploying from carrying case to ready state: column 2, lines 1-10).
However, Prather fails to teach the first opening passing through one of the plurality of sides from the interior of said carrying case to the exterior of said carrying case; and a second opening which passes through one of said plurality of sides from the interior to the exterior of said carrying case. Prather teaches connector loops (openings: 128, 130) attached to one of the plurality of sides of the carrying case for attaching to the free portion and the connector of the shield to the carrying case (136, 138).
Linday teaches a carrying case with a strap attachment having a first opening passing through one of the plurality of sides from the interior of said carrying case to the exterior of said carrying case (grommet: 26 in figures 14 and 15) and a second opening passing through one the sides from the interior of said carrying case to the exterior of said carrying case (grommet: 42 in figures 14 and 15). Linday teaches attaching straps to carrying bags via both a fastener that is attach to the edge of the carrying case (see figure 36) and a fastener that forms an opening within the sides of the carrying case from the exterior to the interior (see figures 14 and 15, grommets 26, 42).
Here we are taking one well-known strap fastening means (Prather) and interchanging it with another well-known fastening means (grommet of Linday) to provide a fastening means that extends through the carrying case and does not extend therefrom creating a more secure fastening feature to retain the strap thereto.
It would have been obvious before the effective filing date to one having ordinary skill in the art to have interchanged the attachment connectors of Prather with the grommet strap connectors of Linday, since the attachment connectors of Prather being formed through the carrying case and not attached to an edge of the carrying case would create a connector that is more secure and streamlined. Applicant’s invention, Prather and Linday are all in the same field of endeavor teaching carrying cases with straps and connectors.

 	In regard to claim 21, Prather teaches a personal protective device wherein said second connector (138) is connected to said protective vest with a second torso strap (see figures 1-5, second fastener 138 is connected to vest via strap).  

 	In regard to claim 22, Prather teaches wherein said first location is spaced at least 15 cm from said second location (see spacing of first and second connector 126, 128, spacing is at least 15cm).  
 
 	In regard to claim 23, Prather teaches a personal protective device further comprising a second torso strap (strap attached to fastener 138) and wherein said second torso strap is connected to said shield envelope (connected to compartment/shield envelope see figure 1-5).

 	In regard to claim 24, Prather teaches a personal protective device wherein said protective shield (137) is a penetration resistant shield (column 3, lines 30-43).  

 	In regard to claim 25, Prather teaches a personal protective device wherein said protective shield (137) is a bullet resistant shield (column 3, lines 30-43). 

 	In regard to claim 26, Prather teaches a personal protective device wherein said carrying case is a purse (column 4, lines 34-42).  

 	In regard to claim 27, Prather teaches a personal protective device wherein said handle comprises a shoulder strap (see straps in backpack: figure 4 and purse: figure 5).  

 	In regard to claim 29, Prather teaches a personal protective device wherein said first opening (128) and said second opening (130) are dimensioned to permit passage of said first connector (136) and said second connector (138), respectively (column 4, lines 24-33). Linday teaches attaching straps to carrying bags via both a fastener that is attach to the edge of the carrying case (see figure 36) and a fastener that forms an opening within the sides of the carrying case from the exterior to the interior (see figures 14 and 15, grommets 26, 42).

 	In regard to claim 30, Prather teaches a personal protective device wherein when said handle (see handle attached to carrying cases in Figures 1-5) is configured to orient said carrying case in a vertical orientation when the carrying case is carried by said handle and said protective shield (137) is positioned substantially horizontally within said carrying case so said neck sling (134, 132) is positioned more forwardly or rearwardly than said connector (136, 138) and said second connector (sufficient structure to angle shield when in carrying compartment as desired). 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prather (US 6,685,071) and Linday (US 7,160,028) and in further view of Bailey et al. (US 2012/0174279).
 	Prather and Linday teach a personal protective device as detailed above in claims 1 and 4. However, Prather and Linday fail to teach the torso strap formed of a stretchable material.
 	In regard to claims 6-7, Bailey et al. teaches straps on a garment article that are stretchable (paragraph 0041).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provide the straps of Prather in a stretchable material as taught by Bailey et al., since the straps of Prather being stretchable would provide straps that have some give to them so that they remain secured around the user while allowing for give as needed during use and movement. Applicant’s invention, Prather, and Bailey et al. are in the same field of endeavor teaching garment with straps to secure the garment to the wearer.
  

Claims 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prather (US 6,685,071) and Linday above and in further view of Amram (US 6,460,746).
 	Prather and Linday teach a personal protective device as detailed above in claims 1 and 20. However, Prather and Linday fail to teach the handle being rigid. 
 	In regard to claims 17 and 28, Amram teaches straps/handles that include semi-rigid stiffeners, which are being considered rigid (column 7, lines 29-33).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the handle of Prather with semi-rigid stiffeners as taught by Amram, since the handle of Prather provided with semi-rigid stiffeners would provide a handle that provides useful assistance in holding the bag in desired locations or orientations and further provides stability and strength to the handle. Applicant’s invention, Prather, and Amram are in the same field of endeavor teaching bags with straps/handles. It is noted that Applicant’s disclosure requires that the handles are substantially rigid, therefore the semi-rigid stiffeners of Amram teach the handle rigidity as disclosed. It would have been obvious before the effective filing date to one having ordinary skill in the art to determine the rigidity of the stiffeners for the handles as desired for use, comfort, and durability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,939,713. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US 10,939,713 detail a personal protection device in the form of a carrying case which is deployable into a protective garment. Claims 1-30 of the instant application track claims 1-30 of US 10,939,713, except claims 1-30 of the instant application are broader in scope and claims 6-10 are the instant application and those of US 10,939,713 are numbered differently, but teach the same limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Taha (US 10,897,971) is of particular relevance to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732